UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4262



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WILFREDO TORRES-MORENO, a/k/a Wilson Maldonado
Fuentes, a/k/a Manuel De Jesus,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00345-JAB)


Submitted:   August 3, 2007                 Decided:   August 17, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wilfredo     Torres-Moreno        appeals      the    seventy-six-month

sentence imposed by the district court after he pled guilty to

illegally reentering the United States after being deported as an

aggravated felon, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2000).        Torres-Moreno’s     counsel        filed   a    brief    pursuant    to

Anders    v.     California,       386     U.S.     738       (1967),   challenging

Torres-Moreno’s sentence but stating that, in his view, there are

no meritorious issues for appeal.                Torres-Moreno was informed of

his right to file a pro se supplemental brief but has not done so.

We affirm.

           Counsel questions whether Torres-Moreno’s sentence is too

long and suggests that a lower sentence would serve the ends of

justice. In imposing a sentence after United States v. Booker, 543

U.S. 220 (2005), a court still must calculate the applicable

guideline range after making the appropriate findings of fact and

consider the range in conjunction with other relevant factors under

the guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.

denied,   126    S.   Ct.   2054   (2006).         This   court     will   affirm   a

post-Booker sentence if it “is within the statutorily prescribed

range and is reasonable.” Id. at 433 (internal quotation marks and

citation omitted).          “[A] sentence within the proper advisory

Guidelines range is presumptively reasonable.”                    United States v.


                                         - 2 -
Johnson, 445 F.3d 339, 341 (4th Cir. 2006); see Rita v. United

States, 127 S. Ct. 2456, 2462-69 (2007) (upholding application of

rebuttable       presumption        of    reasonableness          to    within-guidelines

sentence).

              The district court sentenced Torres-Moreno only after

considering       and    examining        the   sentencing         guidelines        and     the

§   3553(a)      factors,      as   instructed         by   Booker.           In    addition,

Torres-Moreno’s         seventy-six-month           sentence      is     well      within   the

twenty-year statutory maximum sentence. See 8 U.S.C. § 1326(b)(2).

Finally,      neither     Torres-Moreno          nor      the     record      suggests      any

information so compelling that it rebuts the presumption that a

sentence      within     the    properly        calculated         guideline        range    is

reasonable. We therefore conclude that the sentence is reasonable.

              In accordance with Anders, we have reviewed the entire

record     for    any     meritorious           issues      and        have    found     none.

Accordingly, we affirm the district court’s judgment.                              This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this       court    for     leave       to    withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on the client.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the


                                            - 3 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                   - 4 -